DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on March 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/932,911 and 15/732,953, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the energy emitting elements.  Accordingly, claims 2-6 and 132-18, 23, and 24 are not entitled to the benefit of the prior filed applications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy emitting element in claims, 2, 3, 6, 13, and 14 and a macerator element in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “said axially slidable member” there is insufficient antecedent basis for the claim limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein blood flows into the second hole positioned proximal of the blood clot and exits the first hole distal of the blood clot during injection of the fluid to treat the blood clot” this appears to recite a positive step of blood flow and injection.  The claim should be worded such that this is clearly functional, for example, “wherein blood is configured to flow…when fluid is injected…”  Claim 5 recites “wherein ultrasound emission of the radiating elements is synchronized with timing of injection of the fluid” this appears to positively recite a step of synchronizing.  The claim should be worded such that this is clearly functional, for example, “wherein ultrasound emission of the radiating elements is configured to be synchronized with timing of injection of the fluid.”  Claim 13 recites “wherein blood flows into the second hole positioned proximal of the blood clot and exits the first hole distal of the blood clot during activation of the at least one energy emitter” this appears to positively recite a step of blood flow and energy emitter activation.  The claim should be worded such that this is clearly functional, for example, “wherein blood in configured to flow… when the at least one energy emitter is activated.”

As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed. 

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Don Michael (US 2012/0302953 A1).
With regard to claim 1, Don Michael teaches a surgical apparatus for treating a blood clot in a vessel of a patient, the surgical apparatus comprising: a) an elongated member having an outer wall (Fig. 3 member 30), a first hole at a distal portion and a second hole spaced proximally from the first hole, the second hole positioned in a side of the outer wall (Fig. 3 first hole one of members 39 and a second hole one of members 37); b) a first lumen within the elongated member for blood flow through the second hole, through the first lumen and exiting the first hole to maintain blood flow during treatment or removal of the blood clot (Fig. 3 lumen 33); c) at least one perforation positioned between the first hole and the second hole (Fig. 3 outlet connected to 32); and d) a second lumen within the elongated member communicating with the at least one perforation, the second lumen forming a channel for injection of fluid through the at least one perforation into the vessel to treat the blood clot (Fig. 3 lumen 32, [0046]); e) wherein blood flows into the second hole positioned proximal of the blood clot and exits the first hole distal of the blood clot during injection of the fluid to treat the blood clot (holes are capable of such flow, [0030]).
With regard to claim 9, see Fig. 3 one of members 35 or 36.
With regard to claim 11, the device is capable of connection to an aspiration source.
With regard to claim 12, see Fig. 4 filter 44 ([0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) as applied to claim 1 above, and further in view of Wilson (US 2004/0024347 A1).
With regard to claims 2-6, Don Michael teaches a device substantially as claimed.  Don Michael does not disclose an energy emitting element.  However, Wilson teaches delivering thrombolytic agents to treat a clot along with the delivery of ultrasound energy via ultrasound elements at the distal end of a catheter to enhance drug delivery ([0051], [0055], Fig. 3 ultrasound assembly 42 which connects to an energy source via connection wires see Fig. 6 108, 110, 112).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an energy delivery element on the distal segment of Don Michael as Wilson teaches this is beneficial for enhancing the therapeutic effect of the drug.  As combined the ultrasound elements of Wilson are placed at the distal end which positions them between the first and second holes.  The ultrasound elements as provided by Wilson are individually controllable and are capable of synchronization and may function to enhance flow ([0075], [0135], [0136]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) as applied to claim 1 above, and further in view of Imran (US 5,947,985).
With regard to claim 7, Don Michael teaches a device substantially as claimed.  Don Michael does not disclose a macerating element.  However, Imran teaches using macerating loops between occluding members to aid in removing blockages, the helical member is rotatable as it expands and contracts (Fig. 1 member 56, Col. 3 lines 6-16, Col. 4 lines 20-25).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a macerating element in Don Michael as Imran teaches this is beneficial for clearing thrombus.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) as applied to claim 1 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 8, Don Michael teaches a device substantially as claimed. Don Michael does not disclose an outer support sheath as recited.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Don Michael as in Nahon et al. as this is beneficial for controlling flow.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) as applied to claim 1 above, and further in view of Boehm JR. et al. (US 2017/0000493 Al).
With regard to claim 10, Don Michael teaches a device substantially as claimed. Don Michael does not disclose a valve. However, Boehm Jr. et al. teach using a valve to prevent backflow through the catheter (Fig. 8 member 23, [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a valve in Don Michael as Boehm Jr. et al. teach this is beneficial to prevent backflow through the catheter. 

Claims 13-16, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) in view of Wilson (US 2004/0024347 A1).
With regard to claims 13-15, Don Michael teaches a surgical apparatus for treating a blood vessel blockage of a patient, the surgical apparatus comprising: 3a) an elongated member having an outer wall (Fig. 3 member 30), a first hole at a distal portion and a second hole spaced proximally from the distal hole, the second hole positioned in a side of the outer wall (Fig. 3 first hole one of members 39 and a second hole one of members 37); b) a first lumen within the elongated member for blood flow through the second hole, through the first lumen and exiting the first hole to maintain blood flow during treatment of the blood vessel blockage (Fig. 3 lumen 33); e) wherein blood flows into the second hole positioned proximal of the blood clot and exits the first hole distal of the blood clot (holes are capable of such flow, [0030]).  Don Michael does not disclose an energy emitting element.  However, Wilson teaches delivering thrombolytic agents to treat a clot along with the delivery of ultrasound energy via ultrasound elements at the distal end of a catheter to enhance drug delivery ([0051], [0055], Fig. 3 ultrasound assembly 42 which connects to an energy source via connection wires see Fig. 6 108, 110, 112).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an energy delivery element on the distal segment of Don Michael as Wilson teaches this is beneficial for enhancing the therapeutic effect of the drug.  As combined the ultrasound elements of Wilson are placed at the distal end which positions them between the first and second holes and blood can flow during activation of the ultrasound elements.
With regard to claim 16, see Fig. 3 lumen 32.
With regard to claim 23, see Fig. 3 outlet connected to 32.
With regard to claim 24, as combined with Wilson the wires would not be placed in the fluid lumens, see the arrangement of wires in Wilson Fig. 6 and see Wilson Fig. 8 showing how fluid lumens 30 are separate from the ultrasound element.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Don Michael (US 2012/0302953 A1) and Wilson (US 2004/0024347 A1) as applied to claim 13 above, and further in view of Nahon et al. (US 2007/0185445 A1).
With regard to claim 17, Don Michael teaches a device substantially as claimed. Don Michael does not disclose an outer support sheath as recited.  However, Nahon et al. teach a slideable outer sheath 28 which is used to cover and uncover a side port 26 used for blood perfusion to control flow ([0019], [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an outer sheath in Don Michael as in Nahon et al. as this is beneficial for controlling flow.  
With regard to claim 18, see Fig. 3 one of members 35 or 36.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783